DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over Montelin et al (US 5,440,387) [hereinafter Montelin] in view of Koesler et al (US 2014)/0237884) [hereinafter Koesler]
Regarding claim 1, Montelin discloses a dot sight comprising: a lens barrel 2; an objective lens 1, fixed to a front opening of the lens barrel (Fig. 1); an eyepiece lens 3, fixed to a rear opening of the lens barrel (Fig. 1); a light source 5 configured for projecting a point image on the objective lens from an inside of the lens barrel (Fig. 1); a power supply circuit configured for supplying power to the light source (“The light emitting means 5 may be powered in any suitable way, such as a battery, which need not be further described here”); wherein the lens barrel is configured such that a diameter of the front opening is larger than a diameter of the rear opening (Fig. 1), and there is no mechanical and optical structure other than the light source and the holder are present in an inner space between the objective lens and the eyepiece lens, and the point image is directly projected on the objective lens from the light source (as seen in Fig. 1).
Montelin does not discloses a dot adjustment mechanism, including a holder of the light source and capable of adjusting a position of the point image projected on the objective lens by moving the holder in an up-down direction and a right-left direction and at least an inner surface shape between the objective lens and the eyepiece lens is substantially a truncated conical shape,
Koesler teaches an analogous a dot sight 10 with a dot adjustment mechanism 18  (Fig. 10; Par. 0033), including a holder of the light source and capable of adjusting a position of the point image projected on the objective lens by moving the holder in an up-down direction and a right-left direction (“The adjustment mechanism 18 may be used to selectively adjust a position of the illumination system 16 relative to the housing 12 and, thus, a position of the illuminated aiming point 24 within a field-of-view 26 (FIG. 3) of the reflex sight 10 when the reflex sight 10 is initially installed on the firearm 20.”).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to have modified Montelin such that the dot sight had an adjustment mechanism, in view of Koesler, to obtain the desired result of selectively adjusting a position of the light source relative to the housing to adjust the aiming point. 
The combination of Montelin and Koesler (as applied above) does not expressly disclose/teach and at least an inner surface shape between the objective lens and the eyepiece lens is substantially a truncated conical shape.  
It would have been obvious to one having ordinary skill in the art at the time the invention was made to have an inner surface shape between the objective lens and the eyepiece lens is substantially a truncated conical shape, since there is no invention in merely changing the shape or form of an article without changing its function except in a design patent.  Eskimo Pie Corp. v. Levous et al., 3 USPQ 23. Specifically, one having ordinary skill in the art would have realized to have used a conical shape to provide an alternate way to have a diameter of the front opening larger than the diameter of the rear opening.  

Claim(s) 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Montelin and Koesler, as applied to claim 1, and further in view of Jeung et al (US 2015/0168102) herein after Jeung.
Regarding claim 2, the combination of Montelin and Koesler further teaches wherein  the power supply circuit  is provided on the upper side of the lens barrel (Koesler: Par. 0056-0057; see also Fig. 5).  The combination of Montelin and Koesler does not expressly discloses wherein the  dot adjustment mechanism is both provided on an upper side of the lens barrel. 
Jeung teaches an analogous device with a light generating unit on the upper side of a lens barrel (Fig. 1).  
It would have been obvious to one having ordinary skill in the art at the time the invention was made to have modified the combination of Montelin and Koesler such that the light generating unit (and the adjustment mechanism, since it needs to be where the light source is) was provided on a upper side of the lens barrel, in view of Jeung, since it has been held that rearranging parts of an invention involves only routine skill in the art.  In re Japiske, 86 USPQ 70.
Allowable Subject Matter
Claims 3 and 4 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA E FREEMAN whose telephone number is (303)297-4269. The examiner can normally be reached 9AM - 5PM MST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Troy Chambers can be reached on 571-272-6874. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JOSHUA E FREEMAN/Primary Examiner, Art Unit 3641